RE: SUPPLEMENTAL PENSION BENEFITS
THIS IS IN RESPONSE TO YOUR LETTER OF JANUARY 3, 1991 TO ASSISTANT ATTORNEY GENERAL, WES JOHNSTON REQUESTING APPROVAL OF THE UNIVERSITY OF SCIENCE AND ARTS OF OKLAHOMA'S (USAO) SUPPLEMENTAL PENSION PLAN PURSUANT TO 70 O.S. 17-116.7 (1991). WE HAVE SINCE DISCUSSED THIS MATTER.
THIS LETTER WILL CONFIRM THAT YOU ARE WITHDRAWING YOUR REQUEST FOR THE ATTORNEY GENERAL'S APPROVAL BECAUSE, USAO DOES NOT HAVE ANY UNFUNDED LIABILITY FOR ITS CURRENT SUPPLEMENTAL BENEFITS. FURTHER, USAO IS NOT PLANNING AT THIS TIME TO ENTER INTO A NEW CONTRACT WITH AN EMPLOYEE FOR SUPPLEMENTAL BENEFITS.
IF YOU DISAGREE WITH THE FACTS STATED IN THIS LETTER, PLEASE ADVISE.
(YASODHARA M. MOHANTY)